DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2010/0053409 to Chang (“Chang”).
 	Regarding claim 1, Chang teaches a device comprising: 
a display screen having a bezel, the display screen having a bottom edge (Figure AA shows a display screen with a casing, reference number 40; the display screen has an edge of every side including the bottom side, as seen in the figure); 
a housing mounted in the bezel (Figure 4C shows a housing, C4, that is mounted within reference number 40,); 
a camera holder slideably mounted in the housing, the camera holder to slide in the housing between a recessed position and an unrecessed position; a camera head slideably mounted in the camera holder (sliding frame, reference number 431; in Figure 4B the sliding camera holder 431 is shown in the recessed position and in Figure 4C the sliding camera holder is in the unrecessed position; a camera head reference number 41 is mounted in the camera holder 431 and the camera head 41 is able to be moved using a sliding rotational motion with respect to the camera holder 431), 
the camera head to slide between a downward position, when the camera holder is in the recessed position (Figure 4B is an example of the camera head 41 in a downward position when the camera holder 431 is in the recessed position, within C4), and an upward position, when the camera holder is the unrecessed position (Figure 4E is an example of the camera head 41 slid into an upward position when the camera holder 431 is an the unrecessed position, outside of housing C4); and the camera head including a camera device which is angled outward, relative to the display screen, when the camera head is in the upward position and the camera holder is in the unrecessed position (Figures 4D-4E show examples of the camera head 41 that includes a camera device and angled outward with respect to the display panel, P.  Figure 4E shows the camera head 41 in the upward position and the camera holder 431 in the unrecessed position), 
the camera holder and the housing containing the camera head and the camera device, when the camera head is in the downward position and the camera holder is in the recessed position (Figure 4B shows the camera holder 431 and the housing C4 containing the camera head and device, 41, is in the downward position and the camera holder 431 in the recessed position). 
reference number 422 is a hinge that guides the camera head 41 between the upward position as seen in Figure 4E and the downward position as seen in Figure 4B or 4C). 
 	Regarding claim 5, Chang teaches the device of claim 1, wherein the camera head is biased towards the upward position (see Figure 4E showing the camera head reference number 41 biased towards the upward position). 
 	Regarding claim 6, Chang teaches a device comprising: 
a housing (the housing is C4 in Figure 4A, C4 is a recess within reference number 40 and C4 is a housing because it houses the camera reference number 41); 
a mounting mechanism to mount the housing to a display screen (the hashed lines in Figure 4C within C4 show the mounting mechanism); 
a camera holder slideably mounted in the housing, the camera holder to slide in the housing between a recessed position and an unrecessed position (sliding frame, reference number 431; in Figure 4B the sliding camera holder 431 is shown in the recessed position and in Figure 4C the sliding camera holder is in the unrecessed position); 
 (a camera head reference number 41 is mounted in the camera holder 431 and the camera head 41 is able to be moved using a sliding rotational motion with respect to the camera holder 431), the camera head to slide between a downward position, when the camera holder is in the recessed position (Figure 4B is an example of the camera head 41 in a downward position when the camera holder 431 is in the recessed position, within C4),, and an upward position, when the camera holder is the unrecessed position (Figure 4E is an example of the camera head 41 slid into an upward position when the camera holder 431 is an the unrecessed position, outside of housing C4); and 
the camera head including a camera device angled outward, relative to the housing, when the camera head is in the upward position and the camera holder is in the unrecessed position (Figures 4D-4E show examples of the camera head 41 that includes a camera device and angled outward with respect to the display panel, P.  Figure 4E shows the camera head 41 in the upward position and the camera holder 431 in the unrecessed position), 
the camera holder and the housing containing the camera head and the camera device, when the camera head is in the downward position and the camera holder is in the recessed position (Figure 4B shows the camera holder 431 and the housing C4 containing the camera head and device, 41, is in the downward position and the camera holder 431 in the recessed position). 
	Regarding claim 14, Chang teaches the device of claim 11, further comprising an electronic interface to a display screen (paragraph [0035] teaches the display panel). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of U.S. Pat. No. 6,812,958 to Silvester (“Silvester”).
 	Regarding claim 2, Chang teaches the device of claim 1, but is silent on  comprising a latch device to receive and latch the camera holder when the camera holder slides to the recessed position, the latch device to release the camera holder from the recessed position when pressure is received at an outward face of the camera holder. 
	Silvester teaches a digital camera that may be translatable into and out of a laptop device and uses a camera portion, reference number 18, that is mounted to extend within the housing and releasably locks.  When further pushed into, the camera 18 springs outward to its fully extended position and may be pushed into the housing and locks in its concealed position within the housing, see Column 2 from Line 33.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chang with that of Silvester to include a latch or lock the camera into the recessed position and extend back out 
	Claim 7 is rejected similarly.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of U.S. Pub. No. 2017/0227731 to Eromaki (“Eromaki”).
	Regarding claim 8, Chang teaches the device of claim 6, but is silent on comprising slots and complementary pins at the camera holder and the camera head, the slots and the complementary pins to guide the camera head between the upward position and the downward position in the camera holder. 
	Eromaki teaches a slot and pin system to provide an exact and stable movement for a camera without tilting issues (see paragraph [0054]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chang with that of Eromaki to use a slot and pin system to guide the camera head between different positions in a precise manner. 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of U.S. Pub. No. 2005/0128284 to Hoffer et al. (“Hoffer”).
Regarding claim 10, Hoffer teaches the device of claim 6, but is silent on the camera device turns off when the camera head is in the downward position, and the camera device turns on when the camera head is in the upward position. 
	Hoffer teaches a camera that is stored with the housing of a laptop and may be ejected for use (see Figure 1 where the camera 160 is stored and Figure 2 where the camera is out and ready for use).  The camera is powered off while positioned in the cavity 150 in the storage position, and when the camera moves from the storage position to the ejected position, the camera automatically actuates to a power-on mode.  Further, when the camera is positioned into the storage position, the camera switches to a powered off state (see paragraph [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chang with that of Hoffer to change the power state of the camera according to the position of the camera to increase the ease of use by reducing the number of steps that a user must perform.
	Claim 11 is rejected similarly to claim 10 which depends on claim 6.
 	Regarding claim 12, Chang in view of Hoffer teach the device of claim 11, further comprising a switch to turn the camera device on and off (Hoffer further teaches a switch, reference number 167, that activates the camera to a power on or power off mode, depending on the position of the camera). 
 	Regarding claim 13, Chang in view of Hoffer teach the device of claim 11, further comprising a detector to detect when the camera head is in the upward position and the see paragraph [0024]-[0025]).  Hoffer teaches that the position of the camera is detected and known prior to setting or switching of the power state by way of, for example, mechanical motion to the camera and switch: pushing a button or applying pressure to the camera and thus the switch.  The pressure or the push button described in paragraph [0025] acts as a detector to detect whether the user is changing the position of the camera and this action communicates to the control device that the power should be switched on or off to the camera.
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0219987 to Pantel (“Pantel”).
 	Regarding claim 15, Chang teaches the device of claim 11, but is silent on comprising an electronic interface to a display screen, the electronic interface to signal to the display screen when the camera device is on or off. 
	Pantel teaches a camera embedded within a device with a display and teaches that the status of the camera may be indicated on the display screen in various ways (see paragraph [0072]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chang in view of Pantel to signal to the display screen the operating status of the camera so that the user can be alerted to changes in the status of the camera prior to initiating action to the camera. 
Allowable Subject Matter
Claims 4, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697